Citation Nr: 0813268	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  03-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


INTRODUCTION

The veteran had active service from October 1955 to February 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In February 2007; the claim was remanded for evidentiary and 
procedural development.  The appeal has subsequently been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this claim in February 2007, requesting 
additional development regarding the veteran's claimed 
stressors.  In this regard, the veteran claims that he was 
exposed to dead and gravely wounded soldiers while serving as 
a medical laboratory specialist with the Walter Reed Army 
Institute of Research (WRAIR) team while in Vietnam.  In 
March 2007 and May 2007, letters were sent to WRAIR 
requesting additional information regarding whether a medical 
technician assigned to WRAIR in Vietnam would have assisted 
in bringing trauma patients to the hospital, collected blood 
and tissue samples, or attended autopsies.  In July 2007, a 
typewritten response was received from an individual 
identified as an "HR Assistant" on a sheet of paper with no 
letterhead.  In pertinent part, it read:

...a negative response is submitted due to lack of 
supporting information found in our records to 
support his status here at the Walter Reed Army 
Institute of Research, for the aforementioned  time 
period in the original correspondence.  

Apparently, the person responding could find no record of the 
veteran's service, yet as previously noted, service records 
confirm the veteran had active Vietnam service from February 
27, 1969 to February 17, 1970; that his military occupational 
specialty was as a medical laboratory specialist and he was 
assigned to WRAIR while in Vietnam.  Thus, the AMC should 
again contact WRAIR, or other appropriate entity such as the 
US Army and Joint Services Records Research Center  to 
determine whether WRAIR operations in Vietnam included 
providing emergency medical treatment and performing 
autopsies, and whether general duties of a medical laboratory 
specialist (MOS 92B40) included transporting injured soldiers 
from helicopters to the emergency room and providing 
assistance during autopsies.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact WRAIR (address 
in file) and/or other appropriate entity 
including the US Army and Joint Services 
Records Research Center to ascertain the 
functions of the USA Med Rech Tm WRAIR 
SFA in Vietnam between February 1969 and 
February 1970, in general and whether a 
medical laboratory specialist (MOS 92B40) 
assigned to that unit at that time would 
have assisted in bringing trauma patients 
into the hospital, collected blood and 
tissue specimens from trauma patients, or 
been present during autopsies performed 
by that unit or others.  

2.  If a claimed stressor is supported, 
with any necessary assistance from the 
veteran, obtain the records of the 
veteran's treatment for PTSD from the 
Atlanta Vet Center, as well as records 
of such treatment from any place else 
he identifies.  Then, schedule the 
veteran for a VA PTSD examination to 
determine whether the veteran currently 
meets the DSM-IV criteria for a 
diagnosis of PTSD, and if so, whether 
it is at least as likely as not that 
the diagnosed PTSD is related to the 
confirmed stressor(s).  The claims 
folder should be made available to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If the benefits remains 
denied, the claimant should be provided 
a supplemental statement of the case 
and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



